F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              JUL 2 2001
                                     TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 BYRON KYLE GAY,

           Petitioner - Appellant,
 vs.                                                     No. 00-1498
                                                     (D.C. No. 00-Z-1732)
 BOB FURLONG; ATTORNEY                                     (D. Colo.)
 GENERAL OF THE STATE OF
 COLORADO,

           Respondents - Appellees.


                              ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **


       Mr. Gay, an inmate proceeding pro se, seeks to appeal from the district

court’s denial of his habeas petition. 1 Mr. Gay is presently serving a seven-year

prison sentence for second-degree burglary in a Colorado state prison. R. doc. 8,



       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
       1
            Mr. Gay’s motion to amend his opening brief is granted.
at 2. He received this sentence, which includes five years of probation, after his

community corrections sentence was terminated. Id. at 1-2.

      Because the parties are familiar with the facts, we do not recite them here.

In his habeas petition, Mr. Gay asserted three bases for relief: (1) that he was

unable to obtain relief through state post-conviction procedures; (2) that he was

resentenced in violation of Colo. Rev. Stat. § 17-27-105(1)(e); and (3) that he was

resentenced in violation of the double jeopardy clause of the United States

Constitution. R. doc. 4, at 6-10. The district court rejected Mr. Gay’s petition on

all three grounds. We have reviewed the district court’s order, the record, and

Mr. Gay’s habeas petition and COA application filed on appeal. For

substantially the same reasons given by the district court, we conclude that Mr.

Gay has not “made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

We therefore GRANT Mr. Gay’s motion for leave to proceed in forma pauperis,

DENY his application for a COA, and DISMISS his petition. We also DENY Mr.

Gay’s Request to Enter Default against the respondents.



                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge


                                         -2-